Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 29, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  154565 (84)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 154565
                                                                    COA: 325569
                                                                    Wayne CC: 13-009087-FC
  LAVERE DOUGLAS-LE BRYANT,
           Defendant-Appellee.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 16, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 29, 2018
         t0627
                                                                               Clerk